Title: To Benjamin Franklin from Jonathan Williams, Jr., 1 December 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond. Sir
Nantes Decemr 1. 1779
I have but a moment before the Departure of the post to inform you that a small Schooner called the Comittee belonging to Mr Dacosta is just arrivd from Phila. which reports that on the 26 September it was known at Philadelphia that Count d’Estaing was in Georgia and their blocked about 4000 English. The Confederation sailed with the Comittee but seperated the first Night and it is supposed this Frigate is gone to Georgia to take Count d’Estaings Dispatches. The Count was expected on the Coast of New York in the month of October.
I am in haste ever dutifully yours
J Williams
 Addressed: A monsieur / Monsieur Franklin / Minister des Etats Unis / en son Hotel a Passy / Pres Paris
Endorsed: J Williams Dec 1. 79
